—Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Health, dated January 16, 1997, made after a fair hearing, which, inter alia, found that the $85,000 corpus of a trust for Louis Licata was an available resource to the petitioner for Medicaid eligibility purposes within the meaning of 18 NYCRR 360-4.4 (b).
Adjudged that the determination is confirmed, with one bill of costs to the respondents appearing separately and filing separate briefs, and the proceeding is dismissed on the merits.
Contrary to the petitioner’s contention, the determination of the respondent New York State Department of Health that the $85,000 corpus of a trust for Louis Licata was an available resource to the petitioner for Medicaid eligibility purposes *345within the meaning of 18 NYCRR 360-4.4 (b) was supported by substantial evidence in the record. Bracken, J. P., Ritter, Altman and McGinity, JJ., concur.